ORDER
On Paladino remand, the judge stated simply: “The issue before me is whether I would have imposed the same sentences on these defendants if I had known the Sentencing Guidelines were advisory. In this *975case I would have imposed the same sentences.” The sentences were guideline sentences and such sentences are, as we held in United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.2005), presumptively reasonable under the new regime of the Booker case. The defendants in the present case do not contend that the judge refused to consider or address any arguments they may have made for why the guidelines sentences imposed on them were unreasonable. Their only contention is that Mykytiuk is inconsistent with Booker and should be overruled. It is not inconsistent, and we shall not overrule it. The judgment is
Affirmed.